* Headnote 1. Taxation, p. 1481.
The appellant, T.R. Brown, filed this suit to confirm his tax title to the South East quarter of the North West quarter of section 2, township 7, range 11 W., Harrison county, Miss. Brown was the purchaser of the land at a tax sale for the taxes of 1919. The assessment, sale, and deed by the tax collector were regular in all respects, and after the expiration of the statutory period of two years Brown filed this bill to confirm.
The appellee J. Preston Clark answered the bill, and alleged that the tax title was void for the reason that his predecessor in title, Nat Owen, purchased the land under a trustee's sale on January 5, 1920, and that at that time and until January 31, 1920, the records of the tax collector's office, that is, his tax receipt record, showed the taxes for the year 1919 had been paid by the Harrison County Naval Stores Company; that the original tax receipt had been torn out of the tax collector's book and the duplicate, or stub, was marked paid; that this duplicate showed the land assessed to the Naval Stores Company together with other lands belonging to that company, and was marked paid. It afterwards appeared from the tax collector's receipt book that the *Page 500 
land in question was stricken from the original tax receipt and the duplicate, and appeared again upon a tax receipt as being unpaid.
The appellee contended that on account of the tax receipts in the tax collector's office having induced him to believe that the taxes on the land involved had been paid for the year 1919, he innocently purchased the land at the trustee's sale, and because the tax collector's record, the stub, or duplicate, showed that the taxes for 1919 had been paid, a subsequent sale by the tax collector was void because the tax collector had no legal right to change his tax receipt records and restore the land upon the roll after he had marked the stub paid, and thus misled appellee's predecessor in title.
On the hearing of the cause, the chancellor held, on the facts introduced in evidence, that the tax receipt records of the tax collector's office showed the taxes were paid for 1919, and that appellee's predecessor in title, Nat Owen, had the legal and equitable right to rely upon the correctness of the records of the tax collector's office when he bought the land on January 5, 1920, and that the tax collector was without authority to thereafter change his receipt record so as to show the taxes had not been paid upon the land, and that the sale for the collection of taxes for 1919 was therefore void and the tax deed to appellant conveyed no valid title.
No effort was made by the appellee to show that the taxes on the land for the year 1919 had in fact been paid. The corrected tax receipt records in the collector's office disclosed that the taxes were not paid. The correction of what appears to have been a mistake as to the payment of the taxes by the Naval Stores Company was corrected by the tax collector, so far as this record shows, on the 1st day of February, 1920, or afterwards.
The decree of the chancellor goes upon the theory that since the records in the tax collector's office showed the taxes had been paid, the purchaser, at the trustee's sale January 5, 1920, "purchased it upon the faith of the *Page 501 
public records, i.e., that the taxes had been paid," and for this reason he had "a right to assume the land was not burdened with a lien for the taxes," and that the collector had no right to put the land back on the tax receipt and duplicate in his receipt book, even though the taxes had not been paid and the tax collector had made a mistake in marking the receipts paid and had corrected the mistake before advertisement and sale.
                            Opinion.
Under section 4332, Code of 1906 (section 6966, Hemingway's Code), it is provided, in substance, that a tax deed vests a perfect title in the purchaser, and that such conveyance shall not be invalidated in any court except it be proven that the land was not liable to sale for taxes, or that the taxes had been paid, or the sale was made at the wrong time or place.
Now, as we understand the law, the appellant's tax title to the land was good upon its face, and before it could be invalidated it was incumbent upon the appellee to prove one of the exceptions named in the statute above, to-wit, that the land was not liable for taxes, or that the taxes had been paid or the sale had been made at the wrong time or place. The appellee made no such proof, nor did he attempt to do so, but relied upon the fact that the tax collector had deceived appellee's predecessor in title by marking paid the tax receipt duplicate in his office, and that therefore the act of the tax collector canceled the claim of the state for the taxes due on the land, and that consequently the subsequent sale to collect the taxes was void.
We do not think the act of the tax collector in marking the tax receipt paid and then changing it, so as to show in truth the taxes were not paid on the land, was sufficient to invalidate the sale to collect the taxes. The error of the tax collector — and we may say here that no fraud is charged against any one in the case — may have misled and damaged Nat Owen, the purchaser of the land in January, 1920, and it may be, though we do not decide, *Page 502 
that he would have a right of action against the tax collector on account of the injury done by erroneously marking the tax receipt duplicate paid; but we fail to see why or how any of these things could invalidate the tax sale to collect the taxes due the state.Clymer v. Cameron et al., 55 Miss. 596; John H. Moores v.Stanley O. Thomas, 95 Miss. 644, 48 So. 1025; John H. Reed v.James F. Heard, 97 Miss. 743, 53 So. 400.
We cannot conceive of any principle of law that would estop the state from collecting the taxes due upon land by a sale thereof if the assessment and sale, and other essential requirements, were regular and were not within any of the exceptions of the above statute. The purchaser at the tax sale, the appellant, did nothing to mislead the appellee. The taxes on the land for 1919 were not paid, and this fact appeared on all of the proper records on and after February 1, 1920, and it is the duty of a taxpayer to ascertain whether taxes have been paid on his land, and to pay them or see that they are paid in due time, or else redeem the land within two years after the tax sale. We do not think mistakes in the tax collector's office such as occurred in this case, can defeat the tax assessment and sale for a collection thereof.
In view of the conclusions herein reached, the decree of the lower court will be reversed and the cause remanded for further proceedings.
Reversed and remanded.